
	
		II
		112th CONGRESS
		1st Session
		S. 386
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Durbin (for himself,
			 Mr. Reed, and Mr. Brown of Ohio) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide assistance to certain employers and States in
		  2011 and 2012, to improve the long-term solvency of the Unemployment
		  Compensation program, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Unemployment Insurance Solvency
			 Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Extension of assistance for States with
				advances.
					Sec. 3. Reduction in the rate of employer taxes.
					Sec. 4. Modifications of employer credit
				reductions.
					Sec. 5. Increase in the taxable wage base.
					Sec. 6. Voluntary State agreements to abate principal on
				Federal loans.
					Sec. 7. Rewards and incentives for solvent States and employers
				in those States.
				
			2.Extension of
			 assistance for States with advances
			(a)In
			 generalSection 1202(b)(10)(A) of the Social Security Act (42
			 U.S.C. 1322(b)(10)(A)) is amended by striking 2010 and inserting
			 2012 in the matter preceding clause (i).
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the enactment of section 2004 of the Assistance for Unemployed
			 Workers and Struggling Families Act (Public Law 111–5; 123 Stat. 443).
			3.Reduction in the
			 rate of employer taxes
			(a)In
			 generalSection 3301 of the Internal Revenue Code of 1986 is
			 amended—
				(1)in paragraph (1),
			 by striking 2010 and the first 6 months of calendar year 2011
			 and inserting 2013; and
				(2)in paragraph (2),
			 by striking 6.0 percent in the case of the remainder of calendar year
			 2011 and inserting 5.78 percent in the case of calendar year
			 2014.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 earlier of—
				(1)the date of the
			 enactment of this Act; or
				(2)July 1,
			 2011.
				4.Modifications of
			 employer credit reductions
			(a)Limit on total
			 creditsSection 3302(c) of the Internal Revenue Code of 1986 is
			 amended—
				(1)in paragraph (1),
			 by striking 90 percent of the tax against which such credits are
			 allowable and inserting an amount equal to 5.4 percent of the
			 total wages (as defined in section 3306(b)) paid by such taxpayer during the
			 calendar year with respect to employment (as defined in section
			 3306(c)); and
				(2)in paragraph
			 (2)—
					(A)by striking
			 subparagraphs (B) and (C) and the flush matter following subparagraph
			 (C);
					(B)by striking
			 (2) If and inserting (2)(A) If;
					(C)by striking
			 (A)(i) in and inserting (i) in;
					(D)in clause (i) of
			 subparagraph (A), as redesignated by subparagraph (C), by striking 5
			 percent of the tax imposed by section 3301 with respect to the wages paid by
			 such taxpayer during such taxable year which are attributable to such
			 State and inserting an amount equal to 0.3 percent of the total
			 wages (as defined in section 3306(b)) paid by such taxpayer during the calendar
			 year with respect to employment (as defined in section 3306(c));
					(E)in clause (ii) of
			 subparagraph (A)—
						(i)by
			 moving such clause 2 ems to the left;
						(ii)by
			 striking 5 percent, for each such succeeding taxable year, of the tax
			 imposed by section 3301 with respect to the wages paid by such taxpayer during
			 such taxable year which are attributable to such State; and inserting
			 an amount equal to 0.3 percent of the total wages (as defined in section
			 3306(b)) paid by such taxpayer during the calendar year with respect to
			 employment (as defined in section 3306(c)), for each succeeding taxable
			 year;; and
						(iii)by striking the
			 semicolon at the end and inserting a period; and
						(F)by adding at the
			 end the following new subparagraph:
						
							(B)The provisions of subparagraph (A)
				shall be applied with respect to the taxable year beginning January 1, 2011, or
				any succeeding taxable year by deeming January 1, 2013, to be the first January
				1 occurring after January 1, 2010. For purposes of subparagraph (A),
				consecutive taxable years in the period commencing January 1, 2013, shall be
				determined as if the taxable year which begins on January 1, 2013, were the
				taxable year immediately succeeding the taxable year which began on January 1,
				2010. No taxpayer shall be subject to credit reductions under this paragraph
				for taxable years beginning January 1, 2011, and January 1,
				2012.
							.
					(b)Definitions and
			 special rulesSection 3302(d) of the Internal Revenue Code of
			 1986 is amended—
				(1)by striking
			 paragraphs (1), (4), (5), (6), and (7); and
				(2)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively.
				(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 enacted on January 1, 2011.
			5.Increase in the
			 taxable wage base
			(a)In
			 generalSection 3306 of the Internal Revenue Code of 1986 is
			 amended—
				(1)in subsection
			 (b), by striking $7,000 both places it appears and inserting
			 the applicable wage base amount (as defined in subsection
			 (v)(1)); and
				(2)by adding at the
			 end the following new subsection:
					
						(v)Applicable wage
				base amount
							(1)In
				generalFor purposes of subsection (b)(1), the term
				applicable wage base amount means—
								(A)for a calendar
				year before calendar year 2014, $7,000;
								(B)for calendar year
				2014, $15,000; and
								(C)for calendar
				years beginning on or after January 1, 2015, the amount determined under
				paragraph (2).
								(2)Amount for
				calendar year 2015 and thereafter
								(A)Amount
									(i)In
				generalFor purposes of paragraph (1)(C), the amount determined
				under this paragraph for a calendar year is an amount equal to the product
				of—
										(I)the amount of
				average wage growth for the year (as determined in accordance with subparagraph
				(B)); and
										(II)the applicable
				wage base amount for the preceding calendar year.
										(ii)RoundingIf
				the amount determined under clause (i) is not a multiple of $100, such amount
				shall be rounded to the next higher multiple of $100.
									(B)Average wage
				growth
									(i)In
				generalFor purposes of subparagraph (A), the amount of annual
				wage growth for a calendar year shall be determined by dividing the average
				annual wage in the United States for the 12-month period ending on the June 30
				of the preceding calendar year by the average annual wage in the United States
				for the 12-month period ending on the second prior June 30, and rounding such
				ratio to the fifth decimal place.
									(ii)Average annual
				wageFor purposes of clause (i), using data from the Quarterly
				Census of Employment and Wages (or a successor program), the average annual
				wage for a 12-month period shall be determined by dividing the total covered
				wages subject to contributions under all State unemployment compensation laws
				for such period by the average covered employment subject to contributions
				under all State unemployment compensation laws for such period, and rounding
				the result to the nearest whole
				dollar.
									.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			6.Voluntary State
			 agreements to abate principal on Federal loans
			(a)In
			 generalSection 1203 of the Social Security Act (42 U.S.C. 1323)
			 is amended—
				(1)by inserting
			 (a) Advances.— after 1203;
			 and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Voluntary
				abatement agreements
							(1)In
				generalThe governor of any State that has outstanding repayable
				advances from the Federal unemployment account pursuant to subsection (a) may
				apply to the Secretary of Labor to enter into a voluntary principal abatement
				agreement.
							(2)Contents of
				applicationAn application described in paragraph (1) shall
				include a plan that, based upon reasonable economic projections, describes how
				the State will, within a reasonable period of time—
								(A)repay the
				outstanding principal on its remaining advance to the Federal unemployment
				account, less the amount of the principal abatement pursuant to paragraph (4);
				and
								(B)restore the
				solvency of the State's account in the Unemployment Trust Fund to an average
				high cost multiple of 1.0, as calculated and defined by the United States
				Department of Labor.
								(3)Requirement for
				planA plan described in paragraph (2) shall be premised on the
				existing unemployment compensation law of the State and may take into
				consideration the enactment of any changes in law scheduled to become effective
				during the life of the plan.
							(4)AgreementUpon
				review of the application and satisfaction that the State’s plan will meet the
				repayment and solvency goals described in paragraph (2), the Secretary of Labor
				may enter into a principal abatement agreement with the State. Such an
				agreement shall be for a period of no more than 7 years.
							(5)CalculationUnder
				any voluntary abatement agreement under this subsection, the amount of
				principal abatement shall be calculated as follows:
								(A)The State’s
				repayable advances as of the date of the enactment of this subsection or
				December 31, 2011, whichever is earlier, shall be multiplied by a loan
				forgiveness multiplier.
								(B)The State’s loan
				forgiveness multiplier shall be calculated on the same basis as the temporary
				increase of Medicaid FMAP under section 5001(c)(2)(A) of division B of the
				American Recovery and Reinvestment Act of 2009, using the State’s additional
				FMAP tier as of December 31, 2010. In the case of a State that meets the
				criteria described in—
									(i)clause (i) of
				such section 5001(c)(2)(A), the loan multiplier shall be 0.2;
									(ii)clause (ii) of
				such section 5001(c)(2)(A), the loan multiplier shall be 0.4; and
									(iii)clause (iii) of
				such section 5001(c)(2)(A), the loan multiplier shall be 0.6.
									(C)The annual amount
				of principal abatement shall equal one-seventh of the total amount of principal
				abatement.
								(6)CertificationUnder
				any voluntary abatement agreement under this subsection, the State shall
				certify that during the period of the agreement—
								(A)the method
				governing the computation of regular unemployment compensation under the State
				law of the State will not be modified in a manner such that the average weekly
				benefit amount of regular unemployment compensation which will be payable
				during the period of the agreement will be less than the average weekly benefit
				amount of regular unemployment compensation which would have otherwise been
				payable under the State law as in effect on the date of the enactment of this
				subsection;
								(B)State law will
				not be modified in a manner such that any unemployed individual who would be
				eligible for regular unemployment compensation under the State law in effect on
				such date of enactment would be ineligible for regular unemployment
				compensation during the period of the agreement or would be subject to any
				disqualification during the period of the agreement that the individual would
				not have been subject to under the State law in effect on such date of
				enactment;
								(C)State law will
				not be modified in a manner such that the maximum amount of regular
				unemployment compensation that any unemployed individual would be eligible to
				receive in a benefit year during the period of the agreement will be less than
				the maximum amount of regular unemployment compensation that the individual
				would have been eligible to receive during a benefit year under the State law
				in effect on such date of enactment; and
								(D)upon a
				determination by the Secretary of Labor that the State has modified State law
				in a manner inconsistent with the certification described in the preceding
				provisions of this paragraph or has failed to comply with any certifications
				required by this paragraph, the State shall be liable for any principal
				previously abated under the agreement.
								(7)TransferUnder
				a voluntary abatement agreement under this subsection, a transfer of the annual
				amount of the principal abatement shall be made to the State’s account in the
				Unemployment Trust Fund on December 31st of the year in which the agreement is
				executed so long as the State has complied with the terms of the agreement. For
				each subsequent year that the Secretary of Labor certifies that the State is in
				compliance with the terms of the agreement, the annual amount of the State’s
				principal abatement will be credited to its outstanding loan balance. If the
				loan balance reaches zero while the State still has a remaining principal
				abatement amount, the remaining amount shall be made as a positive balance
				transfer to the State's account in the Unemployment Trust Fund.
							(8)RegulationsThe
				Secretary of Labor shall promulgate such regulations as are necessary to
				implement this subsection. Such regulations shall include—
								(A)standards
				prescribing a reasonable period of time for a State plan to reach a solvency
				level equal to an average high cost multiple of 1.0, taking into account the
				economic conditions and level of insolvency of the State; and
								(B)guidelines for
				insuring progress toward solvency for States with agreements that include plans
				that require more than 7 years to reach an average high cost multiple of
				1.0.
								.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			7.Rewards and
			 incentives for solvent States and employers in those States
			(a)Increased
			 interest for solvent States
				(1)In
			 generalSection 904(e) of the Social Security Act (42 U.S.C.
			 1104(e)) is amended by adding at the end the following new flush
			 sentences:
					
						The
				separate book account for each State agency shall be augmented by 0.5 percent
				over the rate of interest provided in subsection (b) when the State maintains
				reserves in the account that equal or exceed an average high cost multiple of
				1.0 as defined by the Secretary of Labor as of December 31st of the preceding
				year. The State may apply the additional funds to support State administration
				pursuant to the requirements in section
				903(c)..
				(b)Lower rate of
			 tax for solvent States
				(1)In
			 generalSection 3301 of the Internal Revenue Code of 1986, as
			 amended by section 3, is amended by adding at the end the following new
			 sentence: For the second 6-month period of 2011 or for each calendar
			 year thereafter, in the case of a State that maintains reserves in the State's
			 separate book account that equal or exceed an average high cost multiple of 1.0
			 as of December 31st of the year preceding the period or year involved,
			 paragraph (1) shall be applied for such period or year in the State by
			 substituting 6.0 percent for 6.2 percent or, as
			 the case may be, paragraph (2) shall be applied for such period or year in the
			 State by substituting 5.68 percent for 5.78
			 percent..
				(2)Effective
			 dateThe amendment made by this subsection shall take effect on
			 the earlier of—
					(A)the date of the
			 enactment of this Act; or
					(B)July 1,
			 2011.
					
